








EXHIBIT 10.14

























THE PHOENIX COMPANIES, INC.
NON-QUALIFIED EXCESS INVESTMENT PLAN







As amended and restated to be effective as of January 1, 2009








--------------------------------------------------------------------------------







THE PHOENIX COMPANIES, INC.
NON-QUALIFIED EXCESS INVESTMENT PLAN

ARTICLE I
PURPOSE AND EFFECTIVE DATE

1.01

Purpose.  The Phoenix Companies, Inc. Non-Qualified Excess Investment Plan is
intended to provide Employees with contributions lost due to restrictions on
defined contribution plans under Code sections 401(a)(17), 401(k), 401(m),
402(g) and 415, which primarily affect higher-paid Employees.  The intent is to
provide Employees with allocations that, when added to such Employee’s
contributions under The Phoenix Companies, Inc. Savings and Investment Plan,
will be similar to contributions other Employees can receive under such plan.
  The Phoenix Companies, Inc. Non-Qualified Excess Investment Plan is intended
to be an unfunded plan under the Employee Retirement Income Security Act of
1974, as amended, that is maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.

1.02

Effective Date.   The Phoenix Companies, Inc. Non-Qualified Excess Investment
Plan was first effective January 1, 1988, was amended and restated effective as
of March 3, 2003, was amended and restated effective as of January 1, 2004, was
amended effective as of April 28, 2005, and was amended effective as of July 1,
2007.  This amendment and restatement shall be effective as of January 1, 2009.

ARTICLE II
DEFINITIONS

Wherever used in this Plan, unless the context clearly indicates otherwise, the
following terms shall have the following meanings:

2.01

“Beneficiary” means the person, persons or entity, including one or more trusts,
last designated by a Participant on a form or electronic media and accepted by
the Plan Administrator or its duly authorized representative as a beneficiary,
co-beneficiary, or contingent beneficiary to receive benefits payable under the
Plan in the event of the death of the Participant.  In the absence of any such
designation, the Beneficiary shall be (a) the Participant’s surviving spouse or
domestic partner, (b) if there is no surviving spouse or domestic partner, the
Participant’s children (including stepchildren and adopted children) per
stirpes, or (c) if there is no surviving spouse or domestic partner and/or
children per stirpes, the Participant’s estate.

2.02

 “Benefit Plans Committee” means the committee, which shall be composed of the
Chief Executive Officer, the Chief Financial Officer and the Chief Investment
Officer, or any other person(s) designated by the Chief Executive Officer, to
administer and manage the Plan and its assets.




2.03

“Code” means the Internal Revenue Code of 1986, as amended.

1

--------------------------------------------------------------------------------

2.04

“Company” means Phoenix Life Insurance Company and any Participating Employer.

2.05

“Contributions” shall have the meaning provided under the Savings and Investment
Plan.

2.06

“Disabled”  means that a Participant is:

(a)

unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12

months; or



(b)

by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
Employees of the Participant’s employer.

2.07

“Earnings” shall have the meaning provided under the Savings and Investment
Plan; provided, however, that such Earnings shall not be subject to the limit
set forth in Code section 401(a)(17).

2.08

“Employee” means any person who is employed by the Company on an hourly or
salaried basis other than a Non-Benefits Employee, but shall not include leased
employees within the meaning of Code sections 414(n)(2) and 414(c)(2).

2.09

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

2.10

“Excess Earnings” means the excess of a Participant’s Earnings over the limit
set forth in Code section 401(a)(17).

2.11

 “Excess Investment Account” means the book account established on behalf of a
Participant under Article VII of this Plan.

2.12

“Excess Investment Benefit” means the amount determined in accordance with the
provisions of Article IV of this Plan.

2.13

“Excess Investment Credits” means the amounts determined in accordance with the
provisions of Section 4.02 of this Plan.



2.14

"Excess Investment Plan Deferral Election" means a Participant's election to
defer a portion of Excess Earnings as set forth in Section 5.01.

2.15

“Excess Investment Plan Distribution Election” means a Participant’s election
regarding the form of payment of his or her Excess Investment Benefit as set
forth in Section 5.02.

2.16

"Grandfathered Participant" means a Participant designated as a "Grandfathered
Participant" under the Savings and Investment Plan.

2

--------------------------------------------------------------------------------

2.17

“Investment Funds” means the funds designated by the Benefit Plans Committee as
available investment options under the Plan, as the same may, from time to time,
be changed by action of the Benefit Plans Committee.

2.18

“Matching Contributions” means the amount the Company contributes to the Savings
and Investment Plan in accordance with Section 3.01(b) of the Savings and
Investment Plan.

2.19

“Non-Benefits Employee” means any Employee who has signed an employment
agreement, independent contractor agreement or other personal services contract
with the Company stating that he or she is not eligible to participate in the
Plan and any worker that the Employer treats as an independent contractor,
during the period that the worker is so treated, regardless of whether such
individual may be determined to be an Employee by administrative, judicial or
other decision.  A worker is treated as an independent contractor if payment for
his services is memorialized on a Form 1099, and not on a Form W-2.

2.20

“Participant” means an Employee who meets the eligibility requirements of
Article III and elects to participate in the Plan.

2.21

“Participating Employer” means each corporation that has adopted the Plan with
the consent of the Benefit Plans Committee in accordance with Article VIII.

2.22

“Plan” means The Phoenix Companies, Inc. Non-Qualified Excess Investment Plan,
as it may be amended from time to time.

2.23

“Plan Administrator” means the Benefit Plans Committee or the person designated
as such by the Benefit Plans Committee.

2.24

“Plan Year” means the calendar year.

2.25

“Savings and Investment Plan” means The Phoenix Companies, Inc. Savings and
Investment Plan, a tax-qualified retirement plan maintained by the Company that
includes a cash or deferred arrangement under Code section 401(k).



2.26

“Separation from Service” shall have the meaning set forth and described in the
final regulations promulgated under Code section 409A.

2.27

“Years of Service” means the number of Years of Service credited to a
Participant, as defined in the Savings and Investment Plan.




3

--------------------------------------------------------------------------------




ARTICLE III
PARTICIPATION

3.01

Eligibility.  With respect to any Plan Year, any Employee of the Company whose
Contributions to the Savings and Investment Plan for such Plan Year are expected
to be limited by the maximum amount of Earnings permitted to be taken into
account under Code section 401(a)(17) shall be eligible to participate in this
Plan.

3.02

Commencement of Participation.  Each eligible Employee shall become a
Participant in the Plan as of the January 1 or July 1 next following the date he
or she meets the eligibility requirements in Section 3.01 and completes an
Excess Investment Plan Deferral Election as described in Section 5.01.

3.03

Termination of Participation. An individual shall cease to be a Participant as
of the date such individual ceases to meet all of the requirements of Section
3.01 above; provided, however, that benefits accrued by the individual as of
such date shall not be reduced and shall be paid as provided herein.


ARTICLE IV
EXCESS INVESTMENT BENEFIT

4.01

Excess Investment Benefit. A Participant’s Excess Investment Benefit shall be
equal to the sum of (a) the Participant’s accrued and vested account balance
under the Plan as of December 31, 2004, (b) the Participant’s Excess Investment
Credits determined pursuant to Section 4.02, and (c) and any adjustments to the
Participant’s Excess Investment Account determined pursuant to Article VII.

4.02

Excess Investment Credits.  A Participant’s Excess Investment Credits for any
Plan Year shall consist of the sum of the following amounts:

(a)

The percentage of the Participant’s Excess Earnings for such Plan Year, from 1%
to 60%, that the Participant has elected to defer;

(b)

For periods prior to July 1, 2003, for each Plan Year with respect to which a
Participant has a deferral election in effect under this Plan, a matching
Company credit equal to, for Employees of the Company or any Participating
Employer other than Phoenix Investment Partners, Ltd., an amount equal to 50% of
their contributions which do not exceed 6% of their Excess Earnings; and for
Employees of Phoenix Investment Partners, Ltd. an amount equal to 100% of their
contributions which do not exceed 3% of their Excess Earnings;



(c)

For the period from July 1, 2003 through June 30, 2007, and continuing
thereafter for Grandfathered Participants only, for each Plan Year with respect
to which a Participant has a deferral election in effect under this Plan, a
matching Company credit equal to 100% of such Participant’s contributions, to
the extent that such

4

--------------------------------------------------------------------------------






contributions do not exceed 3% of Excess Earnings, plus 50% of such
Participant’s contributions, to the extent that such contributions exceed 3% but
do not exceed 5% of Excess Earnings; and

(d)

Effective July 1, 2007, for each Plan Year (including, for 2007, only the period
from July 1, 2007 through December 31, 2007) with respect to which a
Participant, other than a Grandfathered Participant, has a deferral election in
effect under this Plan, a matching Company credit equal to the amounts set forth
below:

Years of Service (determined in whole years as of January 1 of each Plan Year)

Percentage Match on First 3% of Excess Earnings Deferred by a Participant (i.e.,
1%-3%)

Percentage Match on Next 3% of Excess Earnings Deferred by a Participant
(i.e., 4%-6%)

0-4

100%

50%

5-9

100%

100%

10-14

100%

150%

15+

150%

150%







ARTICLE V

DEFERRAL AND DISTRIBUTION ELECTIONS




5.01

Deferral Elections.  




(a)

Time and Amount of Election.  Prior to the end of each Plan Year, a Participant
may make an Excess Investment Plan Deferral Election to defer between 1% and 60%
of his or her Excess Earnings attributable to services that will be performed in
the following Plan Year.




(b)

Newly Eligible Participants.  Notwithstanding Section 5.01(a), for the Plan Year
in which an individual first becomes an eligible Participant, such Participant
may make an Excess Investment Plan Deferral Election within 30 days of initial
eligibility (based on the plan aggregation rules) and such election applies only
to compensation paid on and after the later of (i) the election date, or (ii)
the applicable participation commencement date as described in Section 3.02.






(c)

Effective Date of Deferral Elections.  A Participant’s Excess Investment Plan
Deferral Election shall become effective on the January 1st immediately
following the receipt of the Excess Investment Plan Deferral Election by the
Plan Administrator (and, in the case of a newly eligible Participant, on the
later of the


5

--------------------------------------------------------------------------------






election date and the applicable participation commencement date as described in
Section 3.02); provided, however, that such election shall not have retroactive
effect.  




(d)

Carryover of Deferral Elections.  Unless otherwise determined by the Plan
Administrator, a Participant’s initial Excess Investment Plan Deferral Election
will be carried over from year to year unless the Participant makes an
affirmative election to modify or terminate the election as described in Section
5.01(e).




(e)

Modification/Termination of Deferral Elections.  A Participant may modify or
terminate an Excess Investment Plan Deferral Election effective as of the first
day of the Plan Year immediately following the Plan Administrator’s receipt of
such modification or termination.  Any modification or termination of an Excess
Investment Plan Deferral Election shall not have retroactive effect and shall
remain in force until modified or revoked.




(f)

Irrevocability of Deferral Elections.  All Excess Investment Deferral Plan
Elections become irrevocable as of (i) the first day of the Plan Year to which
the election applies, or (ii) in the case of newly eligible Participant, on the
later of the election date and the applicable participation commencement date as
described in Section 3.02.  




5.02

Distribution Elections.




(a)

Form of Distribution Election.  Prior to commencing participation under the
Plan, each Participant may make an Excess Investment Plan Distribution Election
in respect of any amounts to be credited to the Participant’s Excess Investment
Account and elect to receive such portion of his or her Excess Investment
Benefit in either a lump sum payment or in annual installment payments over a
period not to exceed 10 years.  In the event a Participant fails to make an
Excess Investment Plan Distribution Election, his or her Excess Investment
Benefit will be paid in the form of a lump sum.




(b)

Effective Date of Distribution Elections.  A Participant’s Excess Investment
Plan Distribution Election shall become effective immediately following the
receipt of the Excess Investment Plan Distribution Election by the Plan
Administrator; provided, however, that such election shall not have retroactive
effect.  




(c)

Irrevocability of Distribution Elections.  All Excess Investment Distribution
Elections become irrevocable as of the first day of the Plan Year to which the
election applies.




(d)

409A Transition Relief Provision.  Notwithstanding any other provision to the
contrary in this Plan, Participants may be permitted to make elections prior to
January 1, 2009 in accordance with the transition rules in effect under Code
section 409A.




6

--------------------------------------------------------------------------------






(e)

One-Time Changes to Distribution Elections. Notwithstanding Sections 5.02(c) and
(d), a Participant may make a one-time election to change his or her Excess
Investment Plan Distribution Election, provided that:




(i)

the Participant’s subsequent Excess Investment Plan Distribution Election
pursuant to this Section 5.02(e) election must not take effect until at least 12
months after the date on which subsequent Excess Investment Plan Distribution
Election is made; and




(ii)

the payment with respect to which the Participant’s subsequent Excess Investment
Plan Distribution Election is made must be deferred for a period of not less
than five years from the date such payment was initially to be paid pursuant to
the Participant’s initial Excess Investment Plan Distribution Election.





ARTICLE VI
DISTRIBUTIONS AND WITHDRAWALS




6.01

Distribution of Account Balances.




(a)

Eligibility for Distribution.  A Participant is eligible to receive a
distribution of his or her Excess Investment Benefit upon the Participant’s
Separation from Service.  




(b)

Date of Distribution.




(i)

Prior to January 1, 2009, if a lump sum payment is elected as to an identified
portion of the Participant’s Excess Investment Account, the lump sum payment
will be paid within 90 days of the Participant’s Separation from Service.




(ii)

Prior to January 1, 2009, if the annual installment method is elected as to an
identified portion of the Participant’s Excess Investment Account, installment
payments will be made on a fixed schedule as specified in the Participant’s
election, with the first installment to be paid within 90 days of the
Participant’s Separation from Service.  




(iii)

Effective January 1, 2009, distributions will commence within the 90-day period
following the earlier to occur of (A) the six month anniversary of the
Participant’s Separation from Service and (B) the first day of the month
following the Participant’s death.  Upon the expiration of the six-month period,
all payments and benefits delayed pursuant to this Section (whether they would
have otherwise been payable in a lump sum or in installments in the absence of
such delay) will be paid or reimbursed to the Participant in a lump sum, and any
remaining payments and benefits due




7

--------------------------------------------------------------------------------




under this Plan will be paid or provided in accordance with the normal payment
dates specified for them herein.




(c)

Form of Distribution.  




(i)

Subject to Sections 6.01(b)(iii), a Participant’s Excess Investment Benefit will
be distributed in the form elected by the Participant pursuant to Section 5.02.




(ii)

If the annual installment method is elected, the Company, in its sole
discretion, may elect that all amounts notionally held in the Excess Investment
Account be withdrawn therefrom up to thirty 30 days prior to the first
installment payment date and be deemed applied to purchase a period certain
annuity in the name of the Company, and the amount payable to the Participant
will be equivalent to the amounts payable under such annuity and in accordance
with the installment payment schedule elected.




(iii)

If the value of the Participant’s Excess Investment Account is equal to or less
than $25,000 on his or her Separation from Service, then, notwithstanding
anything else contained herein to the contrary, including the Participant’s
elections, the Participant will receive a lump sum payment of his or her Excess
Investment Account within 90 days after such distribution date.




(iv)

If the value of the Participant’s account balance under this Plan is equal to
$25,000 or less on his or her distribution date, then, notwithstanding anything
else contained herein to the contrary, including the Participant’s elections,
the Participant will receive a lump sum payment of his or her account balance
within 90 days after such distribution date.  




(d)

Amount of Distribution.




(i)

The amount of each lump sum distribution payable under this Plan shall be equal
to the single sum cash value of the Participant’s Excess Investment Benefit as
of the date of determination that is distributable in such form.




(ii)

The amount of each installment distribution shall be equal to the balance of the
Participant’s Excess Investment Benefit as of the determination date that is
distributable in such form, multiplied by a fraction, the numerator of which is
one and the denominator of which is the number of years remaining over which
installments are to be paid.




(e)

Suspension of Benefits upon Reemployment. Upon reemployment or rehire, the
benefits payable under this Plan cannot be suspended pursuant to Code section
409A, the regulations and guidance promulgated thereunder.




8

--------------------------------------------------------------------------------




(f)

Death Benefit. Within 90 days following the death of a Participant, the value of
the Participant’s Excess Investment Benefit, determined as of the date of
distribution, will be distributed to the Participant’s Beneficiary in the manner
specified in the Participant’s Excess Investment Plan Distribution Election.




6.02

Hardship Withdrawals.




(a)

Eligibility.  A Participant may request a withdrawal from his or her Excess
Investment Account at any time of the amount necessary to satisfy an
unforeseeable emergency within the meaning of Code section 409A, including taxes
assessed on this withdrawal, and taking into account the cancellation of the
Participant’s Excess Investment Plan Deferral Election under Section 6.02(c).  A
hardship withdrawal shall only be available upon a determination by the Plan
Administrator based on the relevant facts and circumstances of each case that
the Participant has suffered a severe financial hardship resulting from a sudden
and unexpected illness or accident of the Participant or the Participant’s
spouse, beneficiary, or dependent, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, including the loss of the Participant’s property due to
casualty.  The purchase of a home or the payment of tuition or other education
expenses does not constitute an unforeseeable emergency under this Section 6.02.
 A Participant who desires to receive such a hardship withdrawal must submit a
written request to the Plan Administrator in such form as it may specify.

(b)

Repayment.  Any withdrawals under this Section 6.02 cannot be repaid to the
Plan.

(c)

Cancellation of Deferral Election.  No further deferrals shall be made to the
Plan following the date of the Plan Administrator’s approval of a hardship
withdrawal and each Excess Investment Plan Deferral Election to which the
Participant is then a party shall be of no further effect.  To the extent
permitted under Code section 409A, such Participant may enter into a new Excess
Investment Plan Deferral Election in any Plan Year following the Plan Year in
which the Participant received the hardship withdrawal.  




 




9

--------------------------------------------------------------------------------







ARTICLE VII
INVESTMENT AND FUNDING

7.01

Investment Accounts. All Excess Investment Credits under Section 4.02 shall be
credited to the Participant’s Excess Investment Account as of the end of each
payroll period. Such Excess Investment Credits shall be deemed to be invested in
the Investment Fund(s) designated by the Participant in such manner as may be
specified by the Plan Administrator, or, if no such designation is made, in the
default Investment Fund designated from time to time by the Benefit Plans
Committee. Each Participant’s Excess Investment Account will be adjusted on a
daily basis by an amount equal to the amount of any adjustment that would have
been made had the Participant’s credits been allocated and invested as herein
provided; reduced, however, at the Company’s discretion, by an amount equal to
the estimated income taxes, if any, payable by the Company on such adjustment,
based on the Company’s highest tax rate on its net taxable income for the Plan
Year in which such adjustment is made.   The Company reserves the right to
reduce the interest or earnings on deferred compensation amounts for any federal
or state taxes which it may incur as a result of interest or earnings on amounts
held under this Plan.




7.02

Company Retains Control of Deemed Investments.  The election to designate deemed
investments, as described above, shall be subject to restrictions as to minimum
and maximum amounts as announced from time to time by the Benefit Plans
Committee.  Both initial and subsequent investment allocations must be made in
1% increments.  The Company shall have the right at any time to add new deemed
investment options, cease to offer any or all of the deemed investment options,
and alter or adjust the basis or method of calculating any interest or earnings
for any of the investment options outlined above. The Company shall be under no
obligation to actually make any investment as described above. Reference to any
such investment shall be solely for the purpose of aiding the Company in
measuring and meeting its liabilities under the terms of this Plan. In any
event, if any investments are made, the Company shall be named the sole owner
and shall have all of the rights and privileges conferred by any instrument
evidencing such investments.




7.03

Funding.  No special or separate fund shall be established by the Company and no
segregation of assets shall be made to assure the payment of benefits under the
Plan. No Participant shall have any right, title, or interest whatsoever in any
specific asset of the Company.  Nothing contained in this Plan and no action
taken pursuant to its provisions shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between the Company and a Participant
or any other person.  To the extent that any person acquires a right to receive
payments under this Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company.




ARTICLE VIII
CLAIMS FOR BENEFITS

8.01

Claims Procedure.  Claims for benefits under the Plan may be filed with the Plan
Administrator on forms supplied by the Plan Administrator.  Written or
electronic notice




10

--------------------------------------------------------------------------------









of the disposition of a claim shall be furnished to the claimant within 90 days
after the application is filed (or within one 180 days if special circumstances
require an extension of time for processing the claim and if written notice of
such extension and circumstances are communicated to the claimant within the
initial 90 day period).  In the event the claim is wholly or partially denied,
the reasons for the denial shall be specifically set forth in the notice in
language calculated to be understood by the claimant, pertinent provisions of
the Plan on which the decision is based shall be cited, and, where appropriate,
a description of any additional material or information necessary to perfect the
claim, and an explanation of why such material or information is necessary, will
be provided.  In addition, the claimant shall be furnished with an explanation
of the Plan's claims review procedure and the time limits applicable to such
procedures, including a statement of the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.  A claimant must request a review of a denied claim in accordance with
Section 8.02 and exhaust all remedies under the Plan before the claimant is
permitted to bring a civil action for benefits.

8.02

Claims Review Procedure.  Any Employee, former Employee, or authorized
representative or Beneficiary of either, who has been denied either in whole or
in part a benefit by a decision of the Plan Administrator pursuant to Section
8.01 shall be entitled to request the Plan Administrator to give further
consideration to his claim by filing with the Plan Administrator (on a form
which may be obtained from the Plan Administrator) a request for review.  Such
request, together with a written statement of the reasons why the claimant
believes his claim should be allowed, shall be filed with the Plan Administrator
no later than 60 days after receipt of the notification provided for in Section
8.01.  If such request is so filed, the claimant or his representative may
submit written comments, documents, records and other information relating to
the claim to the Plan Administrator within 60 days after receipt of the
notification provided for in Section 8.01.  The claim for review shall be given
a full and fair review that takes into account all comments, documents, records
and other information submitted that relates to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.  The Plan Administrator shall provide the claimant or his
representative with written or electronic notice of the final decision as to the
allowance of the claim within 60 days of receipt of the request for review (or
within 120 days if special circumstances requires an extension of time for
processing the request and if written notice of such extension and circumstances
is given to the claimant or his representative within the initial 60 day
period).  Such communication shall be written in a manner calculated to be
understood by the claimant and shall include specific reasons for the decision,
specific references to the pertinent Plan provisions on which the decision is
based, a statement of the claimant or his representative’s right to bring a
civil action under ERISA section 502(a) and a statement that the claimant or his
beneficiary is entitled to receive, upon request and free of charge, reasonable
access to and copies of, all documents, records and other information relevant
to the claim for benefits.  A document is relevant to the claim for benefits if
it was relied upon in making the determination, was submitted, considered or
generated in the course of making the determination or demonstrates that benefit
determinations are made in accordance with the Plan and that Plan provisions
have been applied consistently with respect to similarly situated claimants.






11

--------------------------------------------------------------------------------




8.03

Receipt and Release for Payments.  Any payment to any Participant, or to such
Participant’s legal representative or Beneficiary, in accordance with the
provisions of this Plan, shall be in full satisfaction of all claims hereunder
against the Company.  The Plan Administrator may require such Participant, legal
representative, or Beneficiary, as a condition precedent to such payment, to
execute a receipt and release therefor in such form as the Plan Administrator
shall determine.  If the Plan Administrator shall receive evidence satisfactory
to the Plan Administrator that any payee under this Plan is a minor, or is
legally, physically, or mentally incompetent to receive and to give valid
release for any payment due him or her under this Plan, any such payment, or any
part thereof, may, unless claim therefor shall have been made to the Plan
Administrator by a duly appointed executor, administrator, guardian, committee,
or other legal representative of such payee, be paid by the Plan Administrator
to such payee’s spouse, child, parent or other blood relative, or to any person,
persons or institutions deemed by the Plan Administrator to have incurred
expense for or on behalf of such payee, and any payment so made shall, to the
extent thereof, be in full settlement of all liability in respect of such payee.
 If a dispute arises as to the proper recipient of any payments, the Plan
Administrator in its sole discretion may withhold or cause to be withheld such
payments until the dispute shall have been determined by a court of competent
jurisdiction or shall have been settled by the parties concerned.  Subject to
the immediately preceding sentence and Section 6.01, if the responsible
party/payee does not execute the receipt and release within 60 days of the
distribution trigger date, the Excess Investment Benefit shall be forfeited at
the end of the 60th day and shall not be eligible for reinstatement.

8.04

Lost or Unknown Participants.  If any benefits payable under this Plan to a
Participant, or to such Participant’s legal representative or Beneficiary,
cannot be paid by reason that such person cannot be located by the later of (a)
the last day of the calendar year in which the payment was due and (b) the 15th
day of the third calendar month following the date specified under the Plan,
after reasonable efforts have been made to locate such person, such benefits
shall be forfeited and returned to the Company.




12

--------------------------------------------------------------------------------




ARTICLE IX
MISCELLANEOUS




9.01

Non-Guarantee of Employment.  Nothing contained in this Plan shall be construed
as a contract of employment between the Company and any Participant or Employee,
or as a right of any such Participant or Employee to be continued in the
employment of the Company, or as a limitation on the right of the Company to
deal with any Participant or Employee, as to their hiring, discharge, layoff,
compensation, and all other conditions of employment in all respects as though
this Plan did not exist.

9.02

Rights Under Savings and Investment Plan.  Nothing in this Plan shall be
construed to limit, broaden, restrict, or grant any right to a Participant,
Employee, surviving spouse, domestic partner or any Beneficiary thereof under
the Savings and Investment Plan, nor to grant any additional rights to any such
Participant, Employee, surviving spouse, domestic partner or Beneficiary thereof
under the Savings and Investment Plan, nor in any way to limit, modify, repeal
or otherwise affect the Company’s right to amend or modify the Savings and
Investment Plan.

9.03

Amendment and Termination.  


 

(a)

Amendment/Modification/Termination.  The Plan may be amended, modified or
terminated at any time by the Company, subject to Section 9.03(b) below and
except that, without the consent of any Participant or Beneficiary, if
applicable, no such amendment, modification or termination shall reduce or
diminish the Excess Investment Benefit of any Participant accrued prior to the
date of such amendment, modification or termination.  However no amendment,
modification or termination shall result or cause an acceleration of payments or
benefits under the Plan, unless the termination satisfies the Code section 409A
safe harbor summarized in Section 9.03(b).  Further, at its sole discretion, the
Company may elect, upon termination of this Plan to distribute in one lump sum
to the Participant or any beneficiary, as the case may be, the value of the
Benefit or the commuted value of any remaining installment payments.




(b)

Plan Termination under Code section 409A. Generally, payments may be accelerated
upon plan termination only if:





(i)

the Employer is terminating an entire category of aggregated plans, that is, all
other plans of a similar type (i.e., that are required to be aggregated with the
terminating plan under the Code section 409A final regulations);




(ii)

all payments to the Directors as a result of the plan termination are not made
until at least 12 months after action taken to terminate the plan is taken, that
is, all payments must be made between 13 and 24 months after the date such
action is taken; and




13

--------------------------------------------------------------------------------




(iii)

no similar successor plan can be established within three years following the
date the action to terminate the plan was taken.




9.04

Nonassignability.  The benefits payable under this Plan shall not be subject to
alienation, assignment, garnishment, execution or levy of any kind and any
attempt to cause any benefits to be so subjected shall not be recognized, except
to the extent required by applicable law; provided, however, that a Participant
or Beneficiary may assign his or her entire interest in their Excess Investment
Benefit to the Participant’s or Beneficiary’s spouse or former spouse, as the
case may be, under a divorce or separation instrument described in subparagraph
(A) of Code section 71(b)(2).

9.05

Plan Administration.  The Plan shall be operated and administered by the Plan
Administrator or its duly authorized representative.  The Plan Administrator
shall have sole discretionary authority to determine all questions arising in
connection with the Plan, to interpret the provisions of the Plan and to
construe all of its terms, to adopt, amend and rescind rules and regulations for
the administration of the Plan and to make all determination in connection with
the Plan as may be necessary or advisable. All such actions of the Plan
Administrator shall be conclusive and binding on all persons.

9.06

Interpretation Consistent with Code Section 409A.   The intent of the parties is
that payments and benefits under this Plan comply with Code section 409A and,
accordingly, to the maximum extent permitted, this Plan shall be interpreted to
be in compliance therewith. If any provision of this Plan would cause the
Employee to incur any additional tax or interest under Code section 409A, the
Company, to the extent feasible, shall reform such provision to try to comply
with Code section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Code section 409A.  To the extent that
any provision hereof is modified to comply with Code section 409A, such
modification shall, to the extent reasonably possible, maintain the original
intent of the applicable provision of this Plan without violating the provisions
of Code section 409A.

9.07

Successor Company.  In the event of the dissolution, merger, consolidation or
reorganization of the Company, provision may be made by which a successor to all
or a major portion of the Company’s property or business shall continue the
Plan, and the successor shall have all of the power, duties and responsibilities
of the Company under the Plan.

9.08

Governing Law.  This Plan shall be construed and enforced in accordance with,
and governed by, the laws of the State of Connecticut, without giving effect to
the conflict of law provisions thereof.

9.09

Tax Withholding.  The Company may withhold from a payment any federal, state or
local taxes required by law to be withheld with respect to such payments and
such sums as the Company may reasonably estimate are necessary to cover taxes
for which the Company may be liable and which may be assessed with regard to
such payment.




14

--------------------------------------------------------------------------------




9.10

Illegality of Particular Provision.  The illegality of any particular provision
of this document shall not affect the other provisions and the document shall be
construed in all respects as if such invalid provision were omitted.

ARTICLE X
PARTICIPATING EMPLOYERS

10.01

Adoption of Plan by Other Employers.  With the consent of the Benefit Plans
Committee, any other affiliated corporation may adopt the Plan and all of the
provisions hereof and participate herein as a Participating Employer by a
properly executed document evidencing said intent and will of such Participating
Employer.

10.02

Requirements of Participating Employers.

(a)

Funding and Liability.  Benefits payable under the Plan to employees of the
Participating Employer are funded through the Participating Employer’s general
assets.  The Participating Employer agrees to pay and assumes all liability with
respect to all benefits payable under the Plan to past, present and future
employees of the Participating Employer, their spouses and other dependents and
beneficiaries in accordance with the terms of the Plan.  Notwithstanding the
foregoing, Phoenix Life Insurance Company and not Phoenix Equity Planning
Corporation nor Phoenix Investment Counsel, Inc. shall pay and assume liability
for benefits payable under the Plan to Employees of Phoenix Equity Planning
Corporation and Phoenix Investment Counsel, Inc. with respect to service
completed before January 1, 1996.

(b)

Books and Records.  The Plan Administrator shall keep separate books and records
concerning the contributions and benefits payable under the Plan with respect to
the Participating Employer and the Employees of the Participating Employer.

(c)

Expenses. Each Participating Employer shall pay to the Company its proportionate
share of any administrative expenses of the Plan which are to be paid by such
employer.

10.03

Designation of Agent.  Each Participating Employer shall be deemed to have
designated irrevocably the Benefit Plans Committee and the Plan Administrator as
its agents.

10.04

Plan Amendment.

(a)

Company’s Right to Amend Plan.  Subject to the provisions of paragraph (b)
hereof, each Participating Employer hereby delegates to the Company the right at
any time to amend the Plan in accordance with the terms of the Plan, provided
that any such amendment could not affect the Participating Employer’s share of
the cost of the Plan.  If an amendment could affect the Participating Employer’s
share of the cost of the Plan, then such amendment shall not be effective with
respect to the Participating Employer until approved by the Participating
Employer.  Any such amendment shall be adopted by the Participating




15

--------------------------------------------------------------------------------






Employer’s benefit plans committee unless such amendment could significantly
affect the Participating Employer’s share of the cost of the Plan, as determined
by the Participating Employer’s benefit plans committee, in which case such
amendment shall be adopted by the Participating Employer’s Board of Directors in
accordance with the Participating Employer’s Articles of Incorporation, Bylaws
and applicable law and shall become effective as provided therein upon its
execution.

(b)

Effective Date of Amendment.  No amendment to the Plan shall be effective with
respect to a Participating Employer until 45 days after a copy of the amendment
shall have been delivered to the Participating Employer, unless the
Participating Employer shall have waived its right to receive such advance copy
of the amendment.

10.05

Withdrawal of a Participating Employer.  Subject to Section 9.03, a
Participating Employer may terminate its participation in the Plan by giving the
Benefit Plans Committee prior written notice specifying a termination date which
shall be the last day of a month at least 30 days subsequent to the date such
notice is delivered to the Benefit Plans Committee, unless the Benefit Plans
Committee shall have waived its right to such notice.  The Benefit Plans
Committee may terminate a Participating Employer’s participation in the Plan as
of any termination date by giving the Participating Employer prior written
notice specifying a termination date which shall be the last day of a month at
least 30 days subsequent to the date such notice is delivered to the
Participating Employer, unless the Participating Employer shall have waived its
right to such notice.

10.06

Administrator’s Authority.  The Plan Administrator shall have all of the duties
and responsibilities authorized by the Plan and shall have the authority to make
any and all rules, regulations and decisions necessary or appropriate to
effectuate the terms of the Plan, which shall be binding upon each Participating
Employer and all Participants.







16





